11/

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ISAAC JOSE DE LA CRUZ, )
)
Plaintiff, )
) Case: 1:14—cv—02120
V ) Assigned To : Unassigned
Assign. Date : 12/16/2014
) Description: Pro Se Gen. Civil
UNITED STATES, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff’s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

‘

Stated brieﬂy, the complaint is unintelligible. The Court neither can determine the
identities of the defendants, nor identify the wrongs the defendants allegedly have committed.
As drafted, the complaint utterly fails to set forth a short and plain statement of plaintiff 5 claims,
and it therefore will be dismissed. See, e. g., Coﬁeld v. Williams, No. 96-5072, 1997 WL 68271,
at *1 (DD. Cir. Jan. 15, 1997) (afﬁrming dismissal of “[a]ppellant’s complaint and various
pleadings [which] fail to provide sufficient information for appellees or the court to discern what
appellees allegedly did wrong”). An Order consistent with this Memorandum Opinion is issued

separately.

  

Unite State

  

DATE: pig/M